 


113 HR 2298 IH: Petroleum Coke Transparency and Public Health Study Act
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2298 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mr. Peters of Michigan (for himself, Mr. Conyers, Mr. Levin, Mr. Dingell, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Secretary of Health and Human Services, in consultation with the Administrator of the Environmental Protection Agency, to conduct a study on the public health and environmental impacts of the production, transportation, storage, and use of petroleum coke, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Petroleum Coke Transparency and Public Health Study Act. 
2.FindingsCongress finds the following: 
(1)In Detroit, piles of petroleum coke have been stored in the open air on the banks of the Detroit River. 
(2)Domestic production of petroleum coke is expected to increase if the Keystone XL pipeline is constructed. 
(3)State regulators, communities, and industry stakeholders would benefit from a complete understanding of petroleum coke and the potential impact on public health related to the production, transportation, storage, and use of petroleum coke. 
3.Study of petroleum coke public health and environmental impactsNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Administrator of the Environmental Protection Agency, shall transmit to Congress the results of a study regarding the public health and environmental impacts of the production, transportation, storage, and use of petroleum coke. 
4.Consolidation of petroleum coke researchNot later than 120 days after the date of enactment of this Act, the Secretary of Health and Human Services shall compile and publish on a publicly available website the results of all federally conducted research related to the public health and environmental impacts of the production, transportation, storage, and use of petroleum coke.  
 
